Interim Decision #1561

MATTES

Or DRACIIKAN

Application for Classification as Refugee
A-12491783
Decided by District Director March 8, 1966

Applicant, a native of Poland and citizen of Cuba, who vias granted infiefinite voluntary departure following her entry Into the United States
as a nonimmigrant visitor in 1901; who, becausi unalterably opposed to the
Communist government of Castro, fled from, and is unwilling to return to,
Cuba, and who has been continuously physically present in the United States
for more than 2 years prior to her applicapon for adjustment of status,
is accorded refugee classification under the proviso to section 203(a) (7),
Immigration and Nationality Act, as amended, and, being otherwise eligible,
her applicatkin for adjustment of status to that of a permanent resident
pursuant to section 245 of the Act is granted.

The applicant is a 57-year-old native of -Poland and citizen of
Cuba. She was admitted to the United States as a nonimmigrant
visitor on July 16, 1961 and was granted indefinite voluntary departure on September 7, 1961. On January 3, 1966 she submitted an
application for classification as a refugee under the proviso to section 203(a) CO of the Immigration and Nationality Act, as amended,
and contemporaneously therewith submitted an application for permanent residence under section 245 of the Immigration and Nationality Ad. ,
The applicant emigrated to Cuba in the year 1929 and thereafter
became a citizen of Cuba on December 18, 1943. While in Cuba, she
resided with her husband, a well-to-do merchant who' died in 1953.
Prior to her departure to the United States July 16, 1961, the Cuban
Government intervened an apartment house owned by the applicant.
In addition-, she left behind a plastics business and real property
valued in excess of $300,000. She departed from Cuba because she

.was unalterably opposed to the Communist government of Castro.
Applicant has been physically present continuously in the United.
States to date since her arrival on July 16, 1961 except for a trip to
518

InteriM Decision #1561
Venezuela for the period June 4, 1963—Juno 10, 1963 to attend the
wedding of her youngest son. Applicant is a widow, 'unemployed,
and resides with her eldest son who is s, permanent resident Of the
United States. She has submitted financial evidence that would indicate she is not likely tw:become a, public charge. At the present
time she has no relative who could. file a petition in her behalf to accord her a preference.
Section 203(a) (7) of the Immigration and Nationality Act states
as follows:
"Conditional entries shall next be made available by the Attorney

General; pursuant to such regulations as he may prescribe and in it
number not to exceed 6 per centum of the number specified in section 201(a) (ii), to aliens who satisfy an Immigration and. Naturalization Service officer at- an examination in any non-Communist or
non-Communist-dominated country, (A) that (i) because of persecution or fear of persecution on account of race, religion or political
opinion they have fled (I) from any Communist or Communist-dominated country or area,.or (II) from any country within the general.
area of the Middle East, and (ii) are unable or unwilling to return
to such country or area on account of race, religion, or political opinion,.and (iii) are not nationals of the countries or the areas in which
their application for conditional entry is made; or (B) that they are
persons uprooted by catastrophic natural calamity as defined by the
President who are unable to return to their usual place of abode. For
the purpose of the foregoing, the term 'general area of the Middle
East" means the area between and including (1) Libya on the west,
(2) Turkey on the north, (3) Pakistan on. the-East, and (4) Saudi
Arabia and Ethiopia on the south; Provided, That immigrant visas
in a number not exceeding one-half the number •specified in 'this
paragraph may be made available•in lieu of conditional entries of a
like number, to such aliens who have been continuously physically
present in the United' States for a period of at least two year prior
to application for adjustment of status."
The applicant meets the criteria of section 203(a) (7) in that she
has fled from a, Communist nation, to -wit: Cuba, and is unwilling to
return to Cuba because of her political opinions; she is not a national
of the United States wherein she is making her application and, in
addition, she has been continuously physically present in the United
States-for a period of at least two years prior to her application for
adjustment.of status. Accordingly, the applicant is eligible for ad-.
519

Interim Decision #1561
justment of status under the provisd to section 203(a) (7) of the Immigration and Nationality Act, as amended.
ORDER: It is ordered that the applications for classification as a
refugee under the proviso to section 203(a) (7) of the Immigration
and Milani=lit" Act, as unleaded, and for adjustment of status to per-

manent resident under section 245 of the Immigration and National-

ity Act, be and the same are hereby granted.

520

